               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

ARTHUR J. ANDERSON,

                      Plaintiff,
v.                                                  Case No. 20-CV-1376-JPS

ELIZABETH R. CONSTABLE,
                                                                     ORDER
                      Defendant.


        Plaintiff Arthur Anderson, an inmate, filed a pro se complaint under

42 U.S.C. § 1983, alleging that the defendant violated his civil rights. This

order resolves Plaintiff’s motion for leave to proceed without prepaying the

filing fee and motion to waive payment of his initial partial filing fee, as

well as screens his complaint.

        This case was previously assigned to Magistrate Judge William E.

Duffin. However, because not all parties have had the opportunity to

consent to magistrate judge jurisdiction, the case was reassigned to a

District Judge for entry of this order.

1.      MOTION TO WAIVE THE INITIAL PARTIAL FILING FEE AND
        MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYING
        THE FILING FEE

        The Prison Litigation Reform Act (“PLRA”) applies to this case

because Plaintiff was a prisoner when he filed his complaint. See 28 U.S.C.

§ 1915(h). The PLRA allows the Court to give a prisoner-plaintiff the ability

to proceed with his case without prepaying the civil case filing fee. 28 U.S.C.

§ 1915(a)(2). When funds exist, the prisoner must pay an initial partial filing

fee. 28 U.S.C. § 1915(b)(1). He must then pay the balance of the $350 filing

fee over time, through deductions from his prisoner account. Id.



     Case 2:20-cv-01376-JPS Filed 11/16/20 Page 1 of 6 Document 9
        On September 16, 2020, Magistrate Judge Duffin ordered Plaintiff to

pay an initial partial filing fee of $5.53. (Docket #7). In response, Plaintiff

filed a motion to waive the initial partial filing fee. (Docket #8). Plaintiff

explains that he doesn’t have any money in his account, and he doesn’t

foresee any money coming in the future. (Id.) The Court has reviewed his

trust account statement, (Docket #5), and it shows that the money deposited

into his account in March 2020 went mostly towards medical bills.

Accordingly, the Court will grant Plaintiff’s motion to waive the initial

partial filing fee (Docket #8) and his motion for leave to proceed without

prepayment of the filing fee (Docket #2). Plaintiff is excused from paying

the initial partial filing fee, but he must still pay the filing fee in full over

time in the manner explained at the end of this order.

2.      SCREENING THE COMPLAINT

        2.1   Federal Screening Standard

        Under the PLRA, the Court must screen complaints brought by

prisoners seeking relief from a governmental entity or an officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must

dismiss a complaint if the prisoner raises claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b).

        In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.


                              Page 2 of 6
     Case 2:20-cv-01376-JPS Filed 11/16/20 Page 2 of 6 Document 9
Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556). The Court construes pro se complaints liberally and holds them to a

less stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at

720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

   To state a claim for relief under 42 U.S.C. § 1983, Plaintiff must allege

that someone deprived him of a right secured by the Constitution or the

laws of the United States, and that whoever deprived him of this right was

acting under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d

793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)).

       2.2     Plaintiff’s Allegations

       Plaintiff is incarcerated at the Langlade County Jail. (Docket #1).

Defendant Elizabeth Constable (“Constable”) is the prosecutor in Plaintiff’s

on-going state court criminal case (2017CF000240). (Id. at 2). According to

the complaint, Constable “is friends with the defendant in [Plaintiff’s]

criminal case.” (Id.) Constable allegedly “admitted it” to Plaintiff and his

family. (Id.) Plaintiff states that his criminal case has been going on for over

three years and every time he rejects a plea agreement, Constable “puts off

the next court date 6 to 8 months.” (Id.) Plaintiff believes that Constable is

prosecuting him “to try to help her friend.” (Id. at 3). He explains that the

first two lawyers he had “did absolutely nothing” in his case and that he

believes Constable “had an influence on them.” (Id.) For relief, Plaintiff asks


                            Page 3 of 6
   Case 2:20-cv-01376-JPS Filed 11/16/20 Page 3 of 6 Document 9
that Constable “be held responsible for her actions.” (Id. at 4). He also wants

his case “looked at” and he wants the witnesses “spoken to.” (Id.)

       2.3    Analysis

       Prosecutors enjoy absolute immunity from suit for any conduct

taken in the course of initiating or pursuing a criminal prosecution because

such conduct is “intimately associated with the judicial phase of the

criminal process.” See Van de Kamp v. Goldstein, 555 U.S. 335, 341 (2009)

(quoting Imbler v. Pachtman, 424 U.S. 409, 430–31 (1976)); see also Bianchi v.

McQueen, 818 F.3d 309, 318 (7th Cir. 2016). “[I]n initiating a

prosecution…the prosecutor is immune from a civil suit for damages under

§ 1983.” Imbler, 424 U.S. at 431. Plaintiff alleges that Constable pressed

criminal charges against him, allegedly to help her friend. Constable is

entitled to absolute immunity for her decision to initiate a criminal

prosecution against Plaintiff.

       That issue aside, this Court also cannot give Plaintiff the relief he

seeks. This Court can neither “hold Constable responsible for her actions”

nor can it order that his criminal case be “looked at.” A federal district court

can order an officer or employee of the United States or any agency thereof

to perform a duty owed to a plaintiff, see 28 U.S.C. § 1361, but it has no

general mandamus jurisdiction to compel action by state officials, see Jones

v. Burris, 825 F. Supp. 860, 861 (N.D. Ill. 1993) and Mlaska v. Wexford Health

Sources, No. 16-CV-584-SMY, 2016 WL 4154914, at *2 (S.D. Ill. Aug. 5, 2016).

If Plaintiff wants a court order instructing state actors to look into his state

court criminal case, he must pursue that in state court. The Court will

dismiss this case for failure to state a claim upon which relief can be

granted.




                           Page 4 of 6
  Case 2:20-cv-01376-JPS Filed 11/16/20 Page 4 of 6 Document 9
3.      CONCLUSION

        In sum, Plaintiff has failed to allege facts that state a claim. Thus,

Plaintiff’s case will be dismissed.

        Accordingly,

        IT IS ORDERED that Plaintiff’s motion to waive the initial partial

filing fee (Docket #8) is GRANTED;

        IT IS FURTHER ORDERED that Plaintiff’s motion for leave to

proceed without prepaying the filing fee (Docket # 2) is GRANTED;

        IT IS FURTHER ORDERED that this case be and same is hereby

DISMISSED under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) because the

complaint fails to state a claim;

        IT IS FURTHER ORDERED that the Clerk of Court document that

this inmate has incurred a “strike” under 28 U.S.C. § 1915(g);

        IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $350.00 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this case. If Plaintiff is transferred to

another county, state, or federal institution, the transferring institution shall

forward a copy of this order along with his remaining balance to the

receiving institution; and

        IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined.




                              Page 5 of 6
     Case 2:20-cv-01376-JPS Filed 11/16/20 Page 5 of 6 Document 9
       This order and the judgment to follow are final. A dissatisfied party

may appeal this Court’s decision to the Court of Appeals for the Seventh

Circuit by filing in this Court a notice of appeal within thirty days of the

entry of judgment. See Fed. R. of App. P. 3, 4. This Court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the thirty-day deadline. See Fed.

R. App. P. 4(a)(5)(A).

       Under limited circumstances, a party may ask this Court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for

relief from judgment under Federal Rule of Civil Procedure 60(b). Any

motion under Federal Rule of Civil Procedure 59(e) must be filed within

twenty-eight days of the entry of judgment. The Court cannot extend this

deadline. See Fed. R. Civ P. 6(b)(2). Any motion under Federal Rule of Civil

Procedure 60(b) must be filed within a reasonable time, generally no more

than one year after the entry of the judgment. The Court cannot extend this

deadline. See Fed. R. Civ. P. 6(b)(2).

       A party is expected to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

       The Clerk of Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 16th day of November, 2020.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                            Page 6 of 6
   Case 2:20-cv-01376-JPS Filed 11/16/20 Page 6 of 6 Document 9
